— In a contested probate proceeding, objectant Sophie Herska appeals from an order of the Surrogate’s Court, Orange County (Green, S.), dated September 15, 1980, denying her motion to set aside the decision of that court, dated April 4, 1980, which admitted the will to probate, and for a new trial based upon newly discovered evidence. Order reversed, with costs payable out of the estate, and new trial granted. Objectant has produced newly discovered evidence which, if introduced at the trial, would probably have produced a different result and which could not have been discovered in time to move for a new trial under CPLR 4404. Accordingly, she is entitled to a new trial (CPLR 5015, subd [a], par 2). Titone, J. P., Gibbons, Weinstein and Rubin, JJ., concur.